Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/684875 application originally filed November 15, 2019.
Amended claims 1-22, filed November 15, 2019, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21 and 22 are indefinite to the step “pretreating the coal pellet” due to it is unclear how the formed pellet is then pretreated.  It is unclear if the step of “pretreatment” should state “treating the coal pellet” due to the specification discloses the pellet is treated AFTER it has been formed into a pellet.  Further clarification and/or amending of the claims is required.
Claim 7 recites the limitation "the critical temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the critical pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the first period of time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the boiling point of water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first period of time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pretreating operation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is unclear to the process of “the pretreating operation” due to it is unclear when and where the “pretreating step” is occurring.  It is unclear of the particular apparatus and/or system of where the pretreating is occurring.  Further clarification and/or amending of the claims is required, in particular the claim should be written with method and apparatus steps.
Claim 10 is unclear to the term “at least some pyrolysis reaction products” due to it is not specifically clear what “reaction products” are produced, which makes the claim indefinite.  Further clarification and/or amending of the claims is required.
Claim 12 is unclear to the term “a target moisture content” due to it is not specifically clear what “a target” is for determining or having a moisture content, which makes the claim indefinite.  Further clarification and/or amending of the claims is required.
Claim 13 is unclear to the term “monitoring the moisture content” due to it is not specifically clear what aids in “monitoring” for the moisture content, which makes the claim indefinite.  Further clarification and/or amending of the claims is required.
Claim 13 recites the limitation "the moisture content" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pretreating operation" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pelletizing operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is unclear to the term “a target moisture content” due to it is not specifically clear what “a target” is for determining or having a moisture content, which makes the claim indefinite.  Further clarification and/or amending of the claims is required.
Claim 19 recites the limitation "the pelletizing operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the creating and converting operation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaffer (CN 102144137 B) discloses in the abstract, disclosed are methods for upgrading carbonaceous materials. Also disclosed are apparatuses for upgrading carbonaceous materials. Also disclosed are systems for upgrading carbonaceous materials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771